DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. Claims 1, 4 and 20 are currently amended. Claims 2, 3, 6-14 and 16-18 are original. Claims 5, 15 and 19 were previously presented.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/06/2022 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN204928304U; Translation attached) and further in view of Bearfield (US6268711B1).
Regarding claim 1, Zheng teaches a circuit for cell protection (i.e. circuit diagram of a battery protection circuit board) (fig.2), the circuit comprising a control module (i.e. CS213 diagnostic chip) (fig.2), multistage cell units (i.e. lithium batteries BT1, BT2) (fig.2) coupled in series (page 9, two-battery of the series battery pack) and N output interfaces (i.e. P+, Cl and P-) (fig.2); wherein a positive electrode (e.g. positive electrode of BT1) (fig.2) of a first-stage cell unit (i.e. lithium battery BT1) (fig.2) and a negative electrode (e.g. negative electrode of BT1) (fig.2) of a last-stage cell unit (i.e. lithium battery BT2) (fig.2) are each coupled to an output interface (e.g. coupled to P+ and P- respectively) (fig.2), and a negative electrode (e.g. negative electrode of BT1) (fig.2) of each upper-stage cell unit and a positive electrode (e.g. positive electrode of BT2) (fig.2) of an adjacent lower-stage cell unit are coupled to a same output interface (e.g. coupled to Cl) (fig.2); a protection module (i.e. MOS tube control switch 4) (fig.2) is coupled between at least one output interface (e.g. output interface P-) (fig.2) in the N output interfaces and a cell unit (e.g. lithium battery BT2) (fig.2) coupled to the at least one output interface (e.g. protection module 4 is coupled to BT2 and P-) (fig.2); the control module is coupled to the protection module (e.g. control module CS213 is coupled to protection module 4) (fig.2), and is configured to control the protection module to be turned off (page 9, CS213 diagnostic chip control MOS tube control switch and cut off the circuit) when an electrical signal on a path (page 9, the output short circuit) where the protection module is located is abnormal (page 9, the output short circuit); and N is an integer greater than or equal to 3 (e.g. N is equal to 3 here with P+, Cl and P- interfaces) (fig.2).
Zheng does not teach, wherein the N output interfaces are configured to output multiple different output voltages.
Bearfield teaches in a similar field of endeavor of batteries connected in series, wherein N output interfaces (e.g. output from positive of battery B1, output from positive of battery B2, GND) (fig.2) are configured to output multiple different output voltages (column 7 lines 18-19, connecting the positive side of B1 to VOUT … column 7 line 30, connecting B2 to VOUT … column 7 lines 40-42, B1 and B2 are connected in series to provide the voltage output for VOUT).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the N output interfaces are configured to output multiple different output voltages in Zheng, as taught by Bearfield, as it provides the advantage of flexible power source configuration.
Regarding claim 2, Zheng and Bearfield teach the circuit according to claim 1, wherein the at least one output interface comprises: output interfaces other than the output interface coupled to the negative electrode of the last-stage cell unit in the N output interfaces (Zheng, i.e. P+) (fig.2).
Regarding claim 3, Zheng and Bearfield teach the circuit according to claim 1, wherein the at least one output interface comprises: output interfaces other than the output interface coupled to the positive electrode of the first-stage cell unit in the N output interfaces (Zheng, i.e. P-) (fig.2).
Regarding claim 4, Zheng and Bearfield teach the circuit according to claim 1, wherein the at least one output interface comprises at least: the output interface coupled to the positive electrode of the first-stage cell unit (Zheng, i.e. P+) (fig.2) and the output interface coupled to the negative electrode of the last-stage cell unit (Zheng, i.e. P-) (fig.2).
Regarding claim 5, Zheng and Bearfield teach the circuit according to claim 1, wherein the protection module comprises a charging protection sub-module (Zheng, i.e. FET2, FET4) (fig.2), and the charging protection sub-module is coupled to the control module (Zheng, e.g. FET2 and FET4 is coupled at COUT of CS213) (fig.2), the control module is configured to control the charging protection sub- module to be turned off (Zheng, page 9, CS213 diagnostic chip control MOS tube control switch cuts off the circuit to protect the BT1 … CS213 diagnostic chip control MOS tube control switch cut-off circuit protection BT2) in response to detecting an electrical signal on a path (Zheng, page 9, is no longer charging) where the charging protection sub-module is located is abnormal (Zheng, page 9, BT1 charging  … BT2 is still continuing charging until full) during charging of the cell unit (Zheng, page 9, charge the two lithium batteries in the charging process).
Regarding claim 14, Zheng and Bearfield teach the circuit according to claim 1, wherein two electrodes of each cell unit (Zheng, e.g. positive and negative electrodes of BT1) (fig.2) are coupled to the control module (Zheng, e.g. positive electrode of BT1 is coupled to control module CS213 via R1; negative electrode of BT1 is coupled to control module CS213 via FET1, FET2 or R2) (fig.2), and when the control module detects an abnormal voltage drop across the cell unit (Zheng, page 9, the output short circuit), the control module is configured to control the protection module to be turned off (Zheng, page 9, CS213 diagnostic chip control MOS tube control switch and cut off the circuit).
Regarding claim 15, Zheng and Bearfield teach the circuit according to claim 1, wherein the cell unit comprises at least one cell (Zheng, abstract, two lithium battery).
Regarding claim 17, Zheng and Bearfield teach the circuit according to claim 1, wherein the circuit comprises dual-stage cell units (e.g. BT1 and BT2) (fig.2), the protection module is coupled on a path between a negative electrode (e.g. negative electrode of BT1) (fig.2) of a first-stage cell unit (e.g. BT1) (fig.2) and the output interface (e.g. protection module is between BT1 negative electrode and Cl output interface) and a path between a negative electrode (e.g. negative electrode of BT2) (fig.2) of a second-stage cell unit (e.g. BT2) (fig.2) and the output interface (e.g. protection module is between BT2 negative electrode and P- output interface).
Regarding claim 20, Zheng teaches an electronic device (abstract, battery pack charging and protecting system), comprising a cell protection circuit (i.e. circuit diagram of a battery protection circuit board) (fig.2), a control module (i.e. CS213 diagnostic chip) (fig.2), multistage cell units (i.e. lithium batteries BT1, BT2) (fig.2) coupled in series (page 9, two-battery of the series battery pack) and N output interfaces (i.e. P+, Cl, P-) (fig.2); wherein a positive electrode (e.g. positive electrode of BT1) (fig.2) of a first-stage cell unit (i.e. lithium battery BT1) (fig.2) and a negative electrode (e.g. negative electrode of BT1) (fig.2) of a last-stage cell unit (i.e. lithium battery BT2) (fig.2) are each coupled to an output interface (e.g. coupled to P+ and P- respectively) (fig.2), and a negative electrode (e.g. negative electrode of BT1) (fig.2) of each upper-stage cell unit and a positive electrode (e.g. positive electrode of BT2) (fig.2) of an adjacent lower-stage cell unit are coupled to a same output interface (e.g. coupled to Cl) (fig.2); a protection module (i.e. MOS tube control switch 4) (fig.2) is coupled between at least one output interface (e.g. output interface P-) (fig.2) in the N output interfaces and a cell unit (e.g. lithium battery BT2) (fig.2) coupled to the at least one output interface (e.g. protection module 4 is coupled to BT2 and P-) (fig.2); the control module is coupled to the protection module (e.g. control module CS213 is coupled to protection module 4) (fig.2), and is configured to control the protection module to be turned off (page 9, CS213 diagnostic chip control MOS tube control switch and cut off the circuit) when an electrical signal on a path (page 9, the output short circuit) where the protection module is located is abnormal (page 9, the output short circuit); and N is an integer greater than or equal to 3 (e.g. N is equal to 3 here with P+, Cl and P- interfaces) (fig.2).
Zheng does not teach, wherein the N output interfaces are configured to output multiple different output voltages.
Bearfield teaches in a similar field of endeavor of batteries connected in series, wherein N output interfaces (e.g. output from positive of battery B1, output from positive of battery B2, GND) (fig.2) are configured to output multiple different output voltages (column 7 lines 18-19, connecting the positive side of B1 to VOUT … column 7 line 30, connecting B2 to VOUT … column 7 lines 40-42, B1 and B2 are connected in series to provide the voltage output for VOUT).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the N output interfaces are configured to output multiple different output voltages in Zheng, as taught by Bearfield, as it provides the advantage of flexible power source configuration.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN204928304U; Translation attached) and Bearfield (US6268711B1), and further in view of Smith (US6014030A).
Regarding claim 6, Zheng and Bearfield teach the circuit according to claim 5, wherein the charging protection sub-module comprises a first MOS transistor (Zheng, i.e. FET2) (fig.2), a first end (Zheng, i.e. gate of FET2) (fig.2) of the first MOS transistor is coupled to the control module (Zheng, e.g. coupled to COUT of control module CS213) (fig.2); and a second end (Zheng, e.g. source of FET2) (fig.2) of the first MOS transistor and a third end (Zheng, e.g. drain of FET2) (fig.2) of the first MOS transistor are respectively coupled to the control module (Zheng, e.g. source of FET2 is coupled to CS213 via FET1; drain of FET2 is coupled to CS213 via R2) (fig.2); and the control module is configured (Zheng, page 9, CS213 diagnostic chip control MOS tube control switch and cut off the circuit) to determine whether an electrical signal (Zheng, page 9, the output short circuit) on a path where the first MOS transistor is located is abnormal (Zheng, page 9, the output short circuit)  during charging (Zheng, page 9, continuing charging until full), and to control the first MOS transistor to be turned off (Zheng, page 9, CS213 diagnostic chip control MOS tube control switch and cut off the circuit) when the electrical signal on the path where the first MOS transistor is located is abnormal (implicit).
Zheng and Bearfield do not teach a second end of the first MOS transistor and the first end of the first MOS transistor are coupled through a resistor; the control module is configured to determine whether an electrical signal is abnormal based on a voltage drop across the second end of the first MOS transistor and the third end of the first MOS transistor.
Smith teaches in a similar field of endeavor of circuitry used for protecting a rechargeable battery, a second end (e.g. source of power transistor M103) (fig.4a) of a first MOS transistor (i.e. power transistor M103) (fig.4a) and a first end (e.g. gate of power transistor M103) (fig.4a) of the first MOS transistor are coupled through a resistor (i.e. gate-source resistor 200) (fig.4a); a control module (e.g. circuit comprising comparator A3) (fig.4a) is configured to determine whether an electrical signal is abnormal (column 3 lines 35-37, comparator can be used to compare the corresponding voltage with a predetermined threshold voltage) based on a voltage drop (column 3 lines 31-32, usual way of monitoring a current level involves converting the current into a corresponding voltage) across the second end of the first MOS transistor and the third end of the first MOS transistor (column 4 line 67- column 5 line 2, coarse monitor is based on the source/drain resistance of the MOSFETs through which the battery current is connected to a load or to a charging source).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the configuration of the control module to determine whether an electrical signal is abnormal based on a voltage drop across the second end of the first MOS transistor and the third end of the first MOS transistor in Zheng and Bearfield, as taught by Smith, as it provides the advantage of high precision and robustness in monitoring battery charging and discharging currents.
Regarding claim 7, Zheng and Bearfield teach the circuit according to claim 5, wherein the charging protection sub-module comprises a charging switch (Zheng, i.e. FET2, FET4) (fig.2) on a path where the charging protection sub-module is located (Zheng, implicit, charging module is in 4) (fig.2), and a control end of the charging switch (Zheng, e.g. gate of FET2, FET4) (fig.2) are coupled to the control module (Zheng, e.g. coupled to CS213 at COUT) (fig.2); and the control module is configured (Zheng, page 9, CS213 diagnostic chip control MOS tube control switch and cut off the circuit) to determine whether an electrical signal on a path (Zheng, page 9, the output short circuit) where the charging detection component is located is abnormal (Zheng, page 9, the output short circuit), and to control the charging switch to be turned off (Zheng, page 9, CS213 diagnostic chip control MOS tube control switch and cut off the circuit) when the electrical signal on the path where the charging detection component is located is abnormal (implicit).
Zheng and Bearfield do not teach a charging detection component and both ends of the charging detection component coupled to the control module; the control module is configured to determine whether an electrical signal is abnormal based on a voltage drop across both ends of the charging detection component.
Smith teaches in a similar field of endeavor of circuitry used for protecting a rechargeable battery, a charging detection component (i.e. sensing resistor 102) (fig.4a) and both ends of the charging detection component coupled to a control module (e.g. circuit comprising comparator A3) (fig.4a) (e.g. ends 122 and 123 of 102 are coupled to A3 which is part of control module); the control module is configured to determine whether an electrical signal is abnormal (column 3 lines 35-37, comparator can be used to compare the corresponding voltage with a predetermined threshold voltage) based on a voltage drop (column 3 lines 31-32, usual way of monitoring a current level involves converting the current into a corresponding voltage) across both ends of the charging detection component (column 9 lines 8-9, Only when the IR drop across precision resistor 102 exceeds V.sub.ref-fine).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the configuration of the control module to determine whether an electrical signal is abnormal based on a voltage drop across both ends of the charging detection component in Zheng and Bearfield, as taught by Smith, as it provides the advantage of high precision and robustness in monitoring battery charging and discharging currents.
Regarding claim 8, Zheng, Bearfield and Smith teach the circuit according to claim 7, wherein the charging detection component is a MOS transistor or a first resistor (Smith, i.e. sensing resistor 102) (fig.4a).
Regarding claim 9, Zheng, Bearfield and Smith teach the circuit according to claim 8, wherein when the charging detection component is the first resistor, the charging switch is a third MOS transistor (Zheng, i.e. FET2, FET4) (fig.2) (Smith, i.e. power transistor M103) (fig.4a); and a first end (Zheng, i.e. gate of FET2, FET4) (fig.2) (Smith, i.e. gate of M103) (fig.4a) of the third MOS transistor is coupled to the control module (Zheng, e.g. coupled to COUT of control module CS213) (fig.2) (Smith, e.g. gate of M103 is coupled to control module comprising A3) (fig.4a), and the control module is configured to control the third MOS transistor to be turned off (Zheng, page 9, CS213 diagnostic chip control MOS tube control switch and cut off the circuit) (Smith, column 7 lines 20-22, power transistors M103 and M104 provide the means to disconnect the battery 101 from the circuit) when a voltage drop (Smith, column 3 lines 31-32, usual way of monitoring a current level involves converting the current into a corresponding voltage) across the first resistor exceeds a preset threshold (Smith, column 9 lines 8-9, Only when the IR drop across precision resistor 102 exceeds V.sub.ref-fine) during charging of the cell unit (Zheng, page 9, continuing charging until full) (Smith, column 9 lines 21-33, When the battery is being charged … When I.sub.bat reaches V.sub.reffine /R.sub.f).
Regarding claim 10, Zheng, Bearfield and Smith teach the circuit according to claim 6, wherein the protection module further comprises a discharging protection sub-module (Zheng, i.e. FET1, FET3) (fig.2), the discharging protection sub-module is coupled to the control module (Zheng, e.g. FET1, FET3 are coupled to control module CS213 at DOUT) (fig.2), and the control module is configured to control the discharging protection sub-module to be turned off (Zheng, page 9, CS213 diagnostic chip control MOS tube control switch and cut off the circuit) (Smith, column 7 lines 20-22, power transistors M103 and M104 provide the means to disconnect the battery 101 from the circuit) in response to detecting an electrical signal on a path where the discharging protection sub-module is located is abnormal during discharging of the cell unit (Zheng, page 9, protect the lithium battery pack does not discharge, there is no explosion) (Smith, column 8 lines 1-18, When the battery is powering a load … voltage from node 120 to node 121 exceeds V.sub.ref-load) (Smith, column 9 lines 2-9, When the battery current is powering a load … when the IR drop across precision resistor 102 exceeds V.sub.ref-fine).
Regarding claim 11, Zheng, Bearfield and Smith teach the circuit according to claim 10, wherein the discharging protection sub- module comprises a second MOS transistor (Zheng, i.e. FET1, FET3) (fig.2) (Smith, i.e. M104) (fig.4a), a first end of the second MOS transistor is coupled to the control module (Zheng, e.g. gate of FET1, FET3 are connected to control module CS213) (fig.2) (Smith, e.g. gate of M104 is coupled to control module comprising A3) (fig.4a), and a third end (Smith, e.g. source of M104) (fig.4a) of the second MOS transistor and the first end of the second MOS transistor are coupled through a resistor (Smith, i.e. gate-source resistor 200) (fig.4a), and the second end of the first MOS transistor and the third end of the first MOS transistor are respectively coupled to the control module (Zheng, e.g. source of FET2 is coupled to CS213 via FET1; drain of FET2 is coupled to CS213 via R2) (fig.2); and the control module is configured to determine whether an electrical signal on a path where the second MOS transistor is located (implicit) is abnormal (Zheng, page 9, the output short circuit) (Smith, column 3 lines 35-37, comparator can be used to compare the corresponding voltage with a predetermined threshold voltage) based on a voltage drop (Smith, column 3 lines 31-32, usual way of monitoring a current level involves converting the current into a corresponding voltage) across a second end of the second MOS transistor and the third end of the second MOS transistor during discharging (Zheng, page 9, protect the lithium battery pack does not discharge, there is no explosion) (Smith, column 4 line 67- column 5 line 2, coarse monitor is based on the source/drain resistance of the MOSFETs through which the battery current is connected to a load or to a charging source), and to control the second MOS transistor to be turned off (Zheng, page 9, CS213 diagnostic chip control MOS tube control switch and cut off the circuit) (Smith, column 7 lines 20-22, power transistors M103 and M104 provide the means to disconnect the battery 101 from the circuit) when the electrical signal on the path where the second MOS transistor is located is abnormal (implicit).
Regarding claim 12, Zheng and Smith teach the circuit according to claim 10, wherein the discharging protection sub- module comprises: a discharging detection component (Smith, i.e. sensing resistor 102) (fig.4a) and a discharging switch (Zheng, i.e. FET1, FET3) (fig.2) (Smith, i.e. M104) (fig.4a) coupled in series (Smith, e.g. series connection) (fig.4a) on a path where the discharging protection sub-module is located (Zheng, implicit, charging module is in 4) (fig.2), and both ends of the discharging detection component (Smith, e.g. circuit comprising comparator A3) (fig.4a) (e.g. ends 122 and 123 of 102 are coupled to A3 which is part of control module) and a control end of the discharging switch is coupled to the control module (Zheng, e.g. coupled to CS213 at COUT) (fig.2) (Smith, e.g. gate of M104 is coupled to control module comprising A3) (fig.4a); and the control module is configured to determine (Zheng, page 9, CS213 diagnostic chip control MOS tube control switch and cut off the circuit) (Smith, column 9 line 32, When I.sub.bat reaches V.sub.reffine /R.sub.f) (Smith, column 5 line 16-18, where R.sub.f is the resistance of precision resister 102) whether an electrical signal on the path (Zheng, page 9, the output short circuit) where the discharging detection component is located is abnormal (Zheng, page 9, the output short circuit) (Smith, column 3 lines 35-37, comparator can be used to compare the corresponding voltage with a predetermined threshold voltage) based on a voltage drop (Smith, column 3 lines 31-32, usual way of monitoring a current level involves converting the current into a corresponding voltage) across both ends of the discharging detection component during discharging (Smith, column 9 lines 2-9, When the battery current is powering a load … when the IR drop across precision resistor 102 exceeds V.sub.ref-fine), and to control the discharging switch to be turned off (Zheng, page 9, CS213 diagnostic chip control MOS tube control switch and cut off the circuit) (Smith, column 7 lines 20-22, power transistors M103 and M104 provide the means to disconnect the battery 101 from the circuit) when the electrical signal on a path where the discharging detection component is located is abnormal (implicit).
Regarding claim 13, Zheng, Bearfield and Smith teach the circuit according to claim 12, wherein the discharging detection component is a MOS transistor or a second resistor (Smith, i.e. sensing resistor 102) (fig.4a).

Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN204928304U; Translation attached) and Bearfield (US6268711B1), and further in view of Hasegawa (US5789900A).
Regarding claim 16, Zheng and Bearfield teach the circuit according to claim 1, wherein the circuit comprises dual-stage cell units (Zheng, e.g. BT1 and BT2) (fig.2), the protection module is coupled on a path between a negative electrode (Zheng, e.g. negative electrode of BT1) (fig.2) of a first-stage cell unit (Zheng, e.g. BT1) (fig.2) and the output interface (Zheng, e.g. protection module is between BT1 negative electrode and Cl output interface).
Zheng and Bearfield do not teach the protection module is coupled on a path between the positive electrode of the first-stage cell unit and the output interface.
Hasegawa teaches in a similar field of endeavor of protecting a battery, that a protection module (i.e. switch 230 and switch 220) (fig.1) is coupled on a path (i.e. path from positive electrode 10a) (fig.1) between a positive electrode (i.e. positive electrode 10a) (fig.1) of a first-stage cell unit (e.g. battery 10) (fig.1) and the output interface (i.e. positive terminal 32) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the protection module coupled on a path between the positive electrode of the first-stage cell unit and the output interface in Zheng and Bearfield, as taught by Hasegawa, as it provides the advantage of surely protecting a secondary battery from overcharge and overdischarge by obviating the deterioration and damage of switching elements.
Regarding claim 18, Zheng and Bearfield teach the circuit according to claim 1, wherein the circuit comprises dual-stages cell units (Zheng, e.g. BT1 and BT2) (fig.2), the protection module is coupled on a path between a negative electrode (Zheng, e.g. negative electrode of BT2) (fig.2) of a second-stage cell unit (Zheng, e.g. BT2) (fig.2) and the output interface (Zheng, e.g. protection module is between BT2 negative electrode and P- output interface).
Zheng and Bearfield do not teach the protection module is coupled on a path between the positive electrode of the first-stage cell unit and the output interface.
Hasegawa teaches in a similar field of endeavor of protecting a battery, that a protection module (i.e. switch 230 and switch 220) (fig.1) is coupled on a path (i.e. path from positive electrode 10a) (fig.1) between a positive electrode (i.e. positive electrode 10a) (fig.1) of a first-stage cell unit (e.g. battery 10) (fig.1) and the output interface (i.e. positive terminal 32) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the protection module coupled on a path between the positive electrode of the first-stage cell unit and the output interface in Zheng and Bearfield, as taught by Hasegawa, as it provides the advantage of surely protecting a secondary battery from overcharge and overdischarge by obviating the deterioration and damage of switching elements.
Regarding claim 19, Zheng, Bearfield and Hasegawa teach the circuit according to claim 16, wherein the protection module comprises a MOS transistor (Zheng, i.e. FET2) (fig.2) for charging protection of the path where the protection module is located (Zheng, page 9, MOS tube control switch) and a MOS transistor (Zheng, i.e. FET1) (fig.2) for discharging protection of the path where the protection module is located (Zheng, page 9, MOS tube control switch).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        07/11/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839